Citation Nr: 18100288
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-07 064
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
An initial rating in excess of 30 percent for coronary artery disease is denied.
FINDING OF FACT
The Veterans coronary artery disease has not been manifested by more than one episode of acute congestive heart failure in the past year, a workload of 5 METs or less, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  
CONCLUSION OF LAW
The criteria for an initial rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.104, Diagnostic Codes 7005, 7006 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service from May 1961 to May 1991.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for myocardial infarction, coronary artery disease, and assigned a 30 percent rating effective January 29, 2001.
The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  The claim     was remanded by the Board in July 2017 for additional development.  
The Board notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to provide the names and addresses of all medical care providers who have treated him for a heart disability since 2002; additional VA treatment records were obtained; and a VA examination was provided. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See DAries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond to the request that he provide the names and addresses of all medical care providers who have treated him for a heart disability since 2002 and that no additional evidence was received after his December 2017 request for an additional 90 days to set up medical appointments and to submit additional evidence that his condition had worsened.
The Board acknowledges the assertion raised by the Veterans representative      that the use of interview-based METs during the most recent examination was questionable and that even if the Veterans coronary artery disease were to be considered in isolation, it is unlikely the Veteran could engage in the types of activities typical of someone with a rating of >5-7 METS (e.g., mowing the      lawn with a push mower, heavy yard work (digging)). The examiner, however, indicated that exercise stress testing was not required as part of the Veterans current treatment plan and this test was not without significant risk. The examiner also specifically indicated that the limitation in METs level was due to multiple medical conditions, to include the heart conditions (coronary artery disease and valvular heart disease, which the Board notes has resulted in aortic stenosis), lung cancer, throat cancer, chronic obstructive pulmonary disease (COPD), strokes, peripheral vascular disease, and age, because it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  For these reasons, the Board finds that the interview-based METs utilized during the October 2017 VA examination is justified based on the rationale provided.  
The Board also acknowledges the Veterans representatives assertion that an addendum opinion justifying or revising the METs level shown in the October 2017 examination report is needed because the Veteran requested an additional 90 days to obtain and submit additional evidence that his condition had significantly worsened.  However, the Veteran did not submit any additional evidence to show his coronary artery disease is worse than portrayed during the VA examination conducted, and the Board finds the October 2017 examination, conducted approximately six months ago, is sufficiently contemporaneous so as to   accurately reflect his current level of disability.  

Initial rating in excess of 30 percent for coronary artery disease
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Board has reviewed all the evidence in the record.  Although it has an obligation to provide adequate reasons and bases supporting this decision,        there is no requirement that the evidence submitted by the appellant or obtained   on his behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).
The August 2002 rating decision that is the subject of this appeal granted service connection for myocardial infarction, coronary artery disease, and assigned an initial rating of 30 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7006, effective January 29, 2001.  The disability has been recharacterized as coronary artery disease and the current 30 percent rating is under Diagnostic Code 7005.  See October 2011 rating decision.  The Board notes that the criteria found under Diagnostic Code 7005, which provides the rating criteria for arteriosclerotic     heart disease (coronary artery disease) are identical to the criteria found under Diagnostic Code 7006.  More specifically, a 30 percent rating is assigned for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating      is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.
The preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for coronary artery disease at any time during the appeal period.  
First, the evidence does not show that the Veteran had more than one episode        of acute congestive heart failure in the past year.  Rather, available private and    VA treatment records are devoid of any evidence of congestive heart failure; a January 2011 private treatment record specifically notes that there were no signs   or symptoms of congestive heart failure; and the March 2011 and October 2017 VA examiners also indicated the absence of evidence of congestive heart failure.  
Secondly, although the March 2011 VA examiner reported that the Veterans METs would be between 3 and 5, it was also noted that that level was affected     by the Veterans aortic stenosis unrelated to coronary artery disease because his ejection fraction is 65 percent.  This determination is afforded high probative value given the rationale provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, METs values dated before and after March 2011 are consistently higher than 5.  More specifically, METs were 7 during a March 2002 stress test, 6.60 during a November 2002 stress test, and were greater than 5 but less than 7 based on interview and considering the service-connected coronary artery disease and the Veterans contributing nonservice-connected disabilities (valvular heart disease, lung cancer, throat cancer, COPD, strokes, peripheral vascular disease, and age) during the October 2017 VA examination.  When considered in total, the evidence does not show that the Veterans coronary      artery disease was manifested by a workload of less than 5 METs.  
Finally, the evidence does not show that the Veterans coronary artery disease was manifested by left ventricular dysfunction with an ejection fraction of 50 percent or less.  Rather, his ejection fraction was 60 percent in April 2002; in the range of 55 to 60 percent in May 2002; between 60 and 65 percent in September 2002; 54, 61 and 69 percent in December 2010; and 65 percent in January 2011, March 2011 and October 2017.  See VA examination reports; private and VA treatment records.  
The Board acknowledges the Veterans assertion that his coronary artery disease resulted in a build-up of plaque around the valve resulting in the valve not working such that the valvular heart disease manifested by aortic stenosis was caused by the coronary artery disease.  Such a conclusion, however, requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the medical evidence and opinions of record, specifically the March 2011 VA examiners determination that aortic stenosis is unrelated to coronary artery disease given the Veterans ejection fraction, to be significantly more probative than the Veterans lay assertion in this regard.
In sum, the evidence of record does not support the assignment of an initial evaluation in excess of 30 percent for the coronary artery disease during the   course of the appeal. 
The Board has considered whether a separate, compensable rating would be warranted for the scar on his sternum noted during the October 2017 examination   as related to the service-connected coronary artery disease. In this case, however, there is no contention, and the evidence does not show, that a separate compensable rating is warranted for the related scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This is so because the scar is not located on the head, face or neck,        it does not have a total area equal to or greater than 39 square centimeters (six   square inches), and it has not been described as deep or superficial and nonlinear; unstable or painful; or disabling.  See October 2017 VA examination.  As such,       the assignment of a separate, compensable rating for the scar associated with the service-connected coronary artery disease is not warranted. 
 
In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Van Wambeke, Counsel 

